         Case 1:20-cv-10278-VEC Document 21
                                         20 Filed 04/06/21 Page 1 of 2
                                                                     1
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       April 6, 2021
VIA ECF                                                                           USDC SDNY
Hon. Valerie E. Caproni                                                           DOCUMENT
United States District Judge                                                      ELECTRONICALLY FILED
United States District Court                                                      DOC #:
40 Foley Square                                                                   DATE FILED: 4/6/2021
New York, New York 10007

       Re:     Matzinger v. Kendall, et al., No. 20 Civ. 10278 (VEC)

Dear Judge Caproni:

         This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Petition for
Alien Entrepreneur (Form I-526). On behalf of the government, I write respectfully to request that
the government’s time to respond to the complaint be extended by forty-five days, i.e., from April
12 to May 27, 2021. If the Court grants the request, the government respectfully requests that the
initial conference presently scheduled for April 16, 2021 be adjourned to the week of June 7, 2021
or thereafter.

        The extension is respectfully requested because USCIS has issued a Request for Evidence
(“RFE”) regarding plaintiff’s Form I-526 and plaintiff has now submitted a response. The
extension will provide USCIS additional time to receive and process the RFE response, and then
to consider the information provided therein in connection with the other available information
and determine next steps, including potentially adjudicating the Form I-526, which could render
this case moot. This is the government’s first request to extend the time to respond to the complaint
and second request to adjourn the initial conference. 1 Plaintiff’s counsel consents to these
requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)

1
 On February 22, 2021, the government requested an adjournment of the March 5, 2021 initial
conference in light of the April 12, 2021 due date for the government’s response to the complaint.
See ECF No. 18. The Court granted the request. See ECF No. 19.
   Case 1:20-cv-10278-VEC Document 21 Filed 04/06/21 Page 2 of 2




Application GRANTED. Defendant must respond to the Complaint by
May 27, 2021. The initial pretrial conference scheduled for April 16,
2021 is adjourned to June 11, 2021 at 10:00 a.m. The parties' joint
submission is due by June 3, 2021.

 SO ORDERED.


                                     4/6/2021

 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
